UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6662



WALTER LEE WRIGHT,

                                            Plaintiff - Appellant,

          versus


BISHOP ROBINSON, Secretary, in his individual
and official capacity; THOMAS CORCORAN, War-
den, in his individual and official capacity;
GARY HORNBAKER, Assistant Warden, in his indi-
vidual and official capacity; JAMES MURPHY,
Chief of Security, in his individual and offi-
cial capacity; KELVIN FURLOW, Sergeant, in his
individual and official capacity; MICHAEL
THOMPSON, CO II, in his individual and offi-
cial capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-2417-AW)


Submitted:   September 11, 1997       Decided:   September 22, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Walter Lee Wright, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Wright
v. Robinson, No. CA-96-2417-AW (D. Md. Apr. 1, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2